DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/23/2022 has been entered.
 
Response to Arguments
Applicant’s arguments with respect to positioning by a bonding head, placing a liquid film between the hybrid bond surface and the first semiconductor substrate or the further chips, and the bond head releasing from fixation the hybrid bond surface have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn. However, upon further consideration, a new ground(s) of rejection is made in view of Koyanagi et al. (US 2015/0228622).

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 4-7, and 17-21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In reference to claim 1, the claim requires “the bond head applying the hybrid bond surface to the first semiconductor substrate or the further chips such that a bond wave of the direct bond spreads from a center of the liquid film toward an outer edge of the liquid film,” in lines 15-18. This is not described in the specification. Description is provided for a bond wave, however not in conjunction with liquid self-alignment. It is disclosed that it is the bond head that provides the convex shape to the bond surface that allows for a bond wave to spread from a center of the bond surface, paragraphs 86, 87, and 142 of the specification. However, in the liquid self-alignment, the chip is applied out of alignment and it is not until the bond head releases its fixation that the chips are aligned, paragraph 140 of the specification. Therefore, the chip does not have the shape required for the bond wave to spread from a center of the bond surface. There is no disclosure of reapplying the bond head after self-alignment. 
In addition, disclosure is provided in reference to the shape of the bond surface of the chip contacting the mounting surface and the subsequent bond wave, but there is no disclosure of how the bond surface of the chip contacts the liquid or how the liquid acts during the spreading of a bond wave. 
For at least these reasons, claim 1 lacks support in the written description.
Claims 4-7 and 17-21 depend on claim 1 and are unsupported due to their dependence on unsupported claim 1.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 7, 17, 19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0240439) in view of Suga et al. (US 2015/0048523), Koyanagi et al. (US 2015/0228622), and Sadaka et al. (US 2013/0075868).
In reference to claim 1, Yu discloses a method for bonding a plurality of chips, 103, 105, 107 in Figure 1, paragraph 15, onto a first semiconductor substrate 701 or onto further chips 711, 713, 715, wherein each chip is a rectangular part, Figure 4B and paragraph 30, having been formed on a second semiconductor substrate 101, and wherein the method comprises:
separating the second semiconductor substrate into the plurality of chips, Figure 6 and paragraph 35, and
positioning a hybrid bond surface of each of the plurality of separated chips, 103, 105, 107 in Figure 7, onto the first semiconductor substrate 701 or the further chips 711, 713, 715, said hybrid bond surface comprising an exposed dielectric surface region disposed in a first plane and an exposed electric surface region disposed in a second plane, 
and bonding said hybrid bond surface onto the first semiconductor substrate or the further chips by a direct bond, Figure 7 and paragraphs 39 and 40.
Yu does not disclose positioning by a bonding head,
the second plane is different from the first plane, 
bonding includes placing a liquid film between the hybrid bond surface and the first semiconductor substrate or the further chips,
the bond head applying the hybrid bond surface to the semiconductor substrate or the further chips such that a bond wave of the direct bond spreads from a center of the liquid film toward an outer edge of the liquid film, and
the bond head releasing from fixation the hybrid bond surface.
Suga et al. (US 2015/0048523), hereafter “Suga,” discloses a method of bonding semiconductor structures including teaching a hybrid bond surface comprising an exposed dielectric surface region disposed in a first plane and an exposed electric surface region disposed in a second plane, different from the first plane, paragraphs 120-122. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for the second plane to be different from the first plane. One would have been motivated to do so in order to for metal regions to certainly be brought into contact and bonded to corresponding bond portions, middle of paragraph 120.
Koyanagi et al. (US 2015/0228622) discloses a chip mounting method including teaching disclose positioning a chip by a bonding head, paragraphs 169 and 171,
bonding includes placing a liquid film between the hybrid bond surface and the first semiconductor substrate or the further chips, paragraph 170,
the bond head applying the hybrid bond surface to the semiconductor substrate or the further chips, and
the bond head releasing from fixation the hybrid bond surface, paragraph 171.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to position by a bonding head, and bonding to include placing a liquid film between the hybrid bond surface and the first semiconductor substrate or the further chips, the bond head applying the hybrid bond surface to the semiconductor substrate or the further chips, and the bond head to release from fixation the hybrid bond surface. One would have been motivated to do so in order to place and align the chips with high accuracy and throughput, paragraphs 4-6.
Koyanagi does not disclose the bond head applying the hybrid bond surface to the semiconductor substrate or the further chips such that a bond wave of the direct bond spreads from a center of the liquid film toward an outer edge of the liquid film.
Sadaka et al. (US 2013/0075868), hereafter “Sadaka,” discloses a method of bonding semiconductor structures including teaching a bond wave of the direct bond spreads from a center of each bond surface toward an outer edge of the respective bond surface, paragraphs 32, 33, 37 and 39. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention for a bond wave of the direct bond to spread from a center of each liquid film toward an outer edge of the liquid film. To do so would have merely been to apply a known technique to a known method ready for improvement to yield predictable results, KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007), MPEP 2143 I. D.
In reference to claim 4, Yu discloses separating the second semiconductor substrate into the plurality of chips includes fixing the second semiconductor substrate 101 onto a carrier, 601 in Figure 6, and separating the second semiconductor substrate into the plurality of chips, paragraph 35.
In reference to claim 7, Yu discloses introducing grooves, 203 in Figure 3, into the hybrid bond surface of the second semiconductor substrate before separating the second semiconductor substrate into the plurality of chips, paragraph 23.
In reference to claim 17, Yu discloses the carrier is a tape, paragraph 35.
In reference to claim 19, Yu disclose separating of the second semiconductor substrate into the plurality of chips includes use of a mechanical separating means, paragraph 36.
In reference to claim 21, Yu discloses the at least one chip of the plurality of separated chips comprises an integrated circuit, paragraphs 15-17.

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0240439) in view of Suga et al. (US 2015/0048523), Koyanagi et al. (US 2015/0228622), and Sadaka et al. (US 2013/0075868) as applied to claim 4 above and further in view of Hebding et al. (US 2013/0270711).
In reference to claim 5, Yu does not disclose cleaning the hybrid bond surface of the second semiconductor substrate prior to the fixing of the second semiconductor substrate onto the carrier and separating the second semiconductor substrate into the plurality of chips.
Hebding et al. (US 2013/0270711) discloses a method including teaching cleaning a bond surface of the first substrate 902 prior to the fixing of the first substrate onto the carrier (second dicing film) and separating the first substrate into the plurality of chips, paragraph 53. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to clean a bond surface of the first substrate prior to the fixing of the first substrate onto the carrier and separating the first substrate into the plurality of chips. One would have been motivated to do so in order to clean the surface of any adhesive after removing a previous carrier, id. 

Claims 6 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0240439) in view of Suga et al. (US 2015/0048523), Koyanagi et al. (US 2015/0228622), and Sadaka et al. (US 2013/0075868) as applied to claim 4 above and further in view of Sasaoka et al. (US 2007/0193682).
In reference to claim 6, Yu does not disclose cleaning the hybrid bond surfaces of the plurality of separated chips while removing the plurality of chips from the carrier and/or while transporting the plurality of chips to further positions.
Sasaoka et al. (US 2007/0193682), hereafter “Sasaoka,” discloses a method including teaching cleaning the bond surfaces of the plurality of chips while removing the plurality of chips from the carrier and/or while transporting the plurality of chips to further positions, paragraphs 31-34. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to clean the hybrid bond surfaces of the plurality of separated chips while removing the plurality of chips from the carrier and/or while transporting the plurality of chips to further positions. One would have been motivated to do so in order to clean and activate the bond surfaces in the bonding environment, paragraphs 32 and 34.
In reference to claim 18, Sasaoka discloses the further positions are bond positions, paragraph 32.

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Yu et al. (US 2016/0240439) in view of Suga et al. (US 2015/0048523), Koyanagi et al. (US 2015/0228622), and Sadaka et al. (US 2013/0075868) as applied to claim 1 above and further in view of Schnetzler et al. (US 2003/0115747).
In reference to claim 20, Yu in view of Suga and Sadaka does not disclose attaching a curvable bond head to at least one chip of the plurality of separated chips, and using the curvable bond head to curve the hybrid bond surface of the at least one chip.
Schnetzler et al. (US 2003/0115747) discloses a method of bonding chips including teaching attaching a curvable bond head, 4 in Figure 5, to at least one chip 2, and using the curvable bond head to curve the bond surface of the at least one chip, paragraph 24. It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to attach a curvable bond head to at least one chip of the plurality of separated chips, and use the curvable bond head to curve the hybrid bond surface of the at least one chip. One would have been motivated to do so in order for the center of the chip to contact the bond surface first and be rolled onto the bond surface so as to allow air to escape and prevent cavities in the bond, paragraphs 24 and 6.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYAN R. JUNGE whose telephone number is (571)270-5717. The examiner can normally be reached M-F 8:00-4:30 CT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on 571-272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRYAN R JUNGE/Primary Examiner, Art Unit 2897